DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradley et al. (US PGPub 2019/0326381, hereinafter Bradley).
Regarding claim 18, Bradley discloses  method comprising: attaching a vacuum pump (figure 1, vacuum pump 35; or the pump as described in paragraph 0063) directly to a cement mixing container such that a port on the cement mixing container directly engages a vacuum port on the vacuum pump (the tubing 120 could meet the broadly-recited “port”); actuating the vacuum pump (paragraph 0046); and mixing the cement mixture with the cement mixing container (via mixing arms 31 and 32).
Regarding claim 19, Bradley discloses the vacuum pump including a gas container and a venturi (paragraph 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US PGPub 2019/0326381, hereinafter Bradley) in view of Courtney (US PGPub 2005/0130516, hereinafter Courtney).
Regarding claim 20, Bradley is silent to a perforator and actuator as recited.  Courtney teaches an airflow device including a gas container and a venturi (figures 1 and 5) and further including a perforator (micro-pierce means 5) within a pump body of the pump, the perforator configured to puncture the gas container to release gas to the venturi to create a vacuum at the vacuum port (paragraph 0045); and an actuator configured to puncture the gas container with the perforator (paragraph 0045, the actuator includes the threads that advance the cylinder to the micro-pierce means).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Bradley with the perforator and actuator of Courtney for the purpose of activating the device by allowing air flow out of the cylinder.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 10 are deemed allowable over the prior art of record because they recite specific structures relating to the pump body, including the arms, as well as the relative positions of structures within the apparatus that are not reasonably disclosed, taught, or suggested by the prior art of record.
The Examiner suggests that claims 18-20 could be placed in condition for allowance by amending claim 18 to recite “a method using the apparatus of claim 1, the method comprising” or similar language (including “using the apparatus of claim 10”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chan (US 5788463) discloses a bone cement mixing apparatus using a manual vacuum pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774